Citation Nr: 1209918	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  10-07 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from October 1957 to January 1961, with additional service in the Reserves from January 1961 to September 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 


FINDING OF FACT

Neither the Veteran's active service from October 1957 to January 1961, nor his additional service in the Reserves from January 1961 to September 1963, constitutes active military service during a period of war.


CONCLUSION OF LAW

The criteria for eligibility for nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101, 1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.16, 3.203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

With regard to issue of basic eligibility for nonservice-connected pension, the Veteran's Department of Defense Form 214 does not reflect that he had active service during a period of war, thus precluding nonservice-connected pension as a matter of law.  Thus, although the September 2008 decision letter informed the Veteran of the requirements for establishing entitlement to nonservice-connected pension, including active military service during a period of war, VA's notification and assistance requirements are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 133 (2002) (holding that the VCAA is not applicable to nonservice-connected pension claim in which the law governing periods of war and not the evidence was dispositive).  See also 38 C.F.R. § 3.159(b) (3) (ii) (holding that VCAA notice is not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d) (3) (holding that VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

Pension is provided for a veteran with honorable active military service of 90 days or more during a period of war (or discharge or release from service during a period of war for a service-connected disability) who is permanently and totally disabled from nonservice-connected disability not the result of that veteran's willful misconduct and who meets certain annual income limitation requirements.  38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3(a) (3).

The Veteran's Department of Defense Form 214 reflects that he served from October 1957 to January 1961.  An August 2008 internal VA database printout also indicates that the Veteran had additional service in the Reserves from January 1961 to September 1963.  VA's defined periods of war are listed in 38 C.F.R. § 3.2.  The Korean conflict is defined as the period beginning on June 27, 1950, and ending on January 31, 1955, inclusive.  38 C.F.R. § 3.2(e).  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period, and the period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases.  38 C.F.R. § 3.2(f); see also 38 U.S.C.A. § 101(29) (A), (B).  The constitutionality of this eligibility requirement has been upheld.  Fisher v. West, 11 Vet. App. 121, 123-124 (1998).

The Veteran's period of active military service, from October 1957 to January 1961, falls within the peacetime period between the Korean conflict and the Vietnam era.  38 C.F.R. § 3.2 (e), (f).  Thus, he is not eligible for nonservice-connected pension based on that first period of service.  Further, the Veteran has not contended, and the record does not reflect, that he had periods of active service within his period of Reserve service from January 1961 to September 1963, to include any assertions or evidence that he was stationed in-country in Vietnam during that period of time.  Thus, he is not eligible for nonservice-connected pension based on his period of Reserve service. 

Given that the evidence reflects that the Veteran did not have active military service during a period of war, he is ineligible for nonservice-connected pension.  See 38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 3.3(a) (3).  As the Veteran's service does not meet the threshold requirements for eligibility for VA pension benefits, his claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  While sympathetic to the Veteran's arguments, the Board is also without legal authority to grant entitlement to nonservice-connected pension on an equitable basis.  See 38 U.S.C.A. §§ 503 , 7104; Harvey v. Brown, 6 Vet. App. 416, 425   (1994).


ORDER

Entitlement to nonservice-connected pension is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


